Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 3/8/2021.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,410,256. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘256 in that the instant claims do not recite “assigning a final aggregate value to the potential offer”.  It is old and well known to have broaden the scope of the instant claims not have combined different offerings and not to assign a final aggregated value because such a modification would broaden the discount offering by not limiting it to an aggregated final value.

The claims have also been analyzed for patent eligibility under 35 U.S.C. 101. Although recommending products is an abstract idea and various steps of the method 

Allowable Subject Matter
The invention pertain to a system associated with a retail store assigns offers to target customers based on the likelihood that a customer will exercise the offer that maximizes the effectiveness of the limited offers” as the present application states, however, “In general, the system 10 performs an iterative process that allows the target customers to virtually “bid” on offers. The target customers, via the present invention, take turns to bid on their favorite or most favorable or desirable offers as determined by the score values. After each “bid” a cost or price associated with the offer(s) are updated or established based on the bid. As the process continues, the target customers adjust their bids based on the current costs/prices and the value of the offer to the customer” by a system “to perform an iterative process to maximize the overall or aggregate value of the generated/assigned offers made to the target customers. In general, until terminated the following process is performed for each target customer” and in other words, based on the score values, the intent of the present invention is to assign the limited number of potential offers to the target customers such that the overall value of the group of target customers is maximized. 
The prior art of record are:
	Cui et al. (2015/0332317) teaches online advertising [to] predict an advertisement’s reach, impressions, conversions, and/or cost based on an advertiser-specified bid amount, a specification of a target audience, and optionally an advertiser specified budget in a received advertising request” and “[t]he system compares the advertiser-specified bid amount for the received advertising request to each of the impressions in the accessed impression histories for the sampled users...the system 
	Katz (2002/0107729) teaches “Method and system for timing promotions based on a prior receipt of promotions” abstract.  In addition, Katz teaches on paragraph 0064 “individual promotions received in step 7401 can be used to determine an appropriate timing for the provision of new promotions. For example, if a promotion for a certain product was received by a consumer a short time ago (e.g., two days, as determined from a data record 730), then it may be desirable to delay the provision of a new promotion for the same product, lest the consumer begin to assume that promotions for that product will always be available and start disregarding the individual promotions. On the other hand, for example, if a promoter is able to identify that the consumer has recently received a promotion from one of the promoter's competitors, then the promoter can issue a more desirable (e.g., higher value) promotion to the same consumer immediately. The promotions received by a consumer can be described by any of a number of different factors, including, e.g., the products, the sites, the times, related products, the industries, and the values for which they are valid. The description of these received promotions can thus be analyzed, and used to determine a timing for the provision of new promotions”
	Article titled “Auction/Belief propagation algorithms for constrained assignment problem” by Mindi Yuan, Wei Shen, Jun Li, Yannis Pavlidis and Shen Li teaches The modified bidding rules are: bid on as many positive-value offers as possible from the one with the highest current value to the lowest; if there are not enough positive-value offers, continue bidding until the lower bound satisfied. The backup is the offer right 

	WO 2006/069039 A2 teaches    A dynamic contact routing system includes establishing a plurality of service provider accounts. The service providers submit bids for a per-contact charge. A contact list is created wherein the service providers are ranked from the highest bidder to the lowest bidder. A contact received from a potential customer is routed to the highest ranked bidder service provider on the contact list. If the contact is not responded to or rejected, the contact is rerouted to the next highest ranked service provider on the contact list. The service provider's account who has received the contact is charged the pre-contact amount by that service provider.

The references alone or in combination failed to teach, the following limitations of claims 1, 11 “populating one or more virtual baskets with a preset list of goods as a function of time associated with a plurality of potential offers for the preset list of goods: determining score values to identify a plurality of target customers associated with the plurality of potential offers; receiving bids from the plurality of target customers for the plurality of potential offers, wherein the plurality of target customers submit bids on the plurality of potential offers via a plurality of user devices of the plurality of target customers: performing an iterative process for each respective target customer of the plurality of target customers to take turns to submit a respective bid for each respective potential offer of the plurality of potential offers associated with the each respective target customer by: establishing a potential bid for a particular potential offer of the plurality of potential offers as a function of a current value of the particular potential offer plus a current cost of the particular potential offer: and assigning the potential bid for the particular potential offer to the plurality of target customers to permit the each respective target customer of the plurality of target customers to virtually bid on the particular potential offer” 

Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688